 KINGS TERRACE NURSING HOME251Kings Terrace Nursing Home and Health FacilityandLocal 522, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 2-CA-141 10December 14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn August 5, 1976, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party filed ananswering brief to Respondent's exceptions, and theGeneral Counsel filed a memorandum in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Respondent does not except to the AdministrativeLaw Judge's fording that it violated Section 8(a)(1)and (3) of the Act by discharging employee Rizzo, butdoes except to that part of the Administrative LawJudge's recommended Order requiring it to paylitigation expenses to the Board and the ChargingParty.We find merit in Respondent's exceptions.A complaint was issued in this case on March 23,1976,alleging thatRespondent violated Section8(a)(1) and (3) of the Act by discharging employeeJames Rizzo_and by subsequently failing and refusingto reinstate the employee because of his protectedunion activities. Respondent denied the charges in itsanswer, and the parties were informed that thehearing would be held on June 14, 1976. Respon-dent'switnesseswere not present at the hearing,apparently because they were engaged in otherlitigation the same day. The case was continued untilthe next day to allow time for counsel for Respondentto present his witnesses. The next day, Respondent'scounsel called counsel for the General Counsel andtold him the case had been settled. Later thatmorning, however; Rizzo appeared at the hearing anddenied having been contacted about a settlement.The Administrative Law Judge found the 8(a)(1) and(3) violations and ordered that Rizzo be reinstatedwith backpay. Additionally, the Administrative LawJudge, fmding this litigation to be "frivolous andunwarranted" within theTiideerationale,' orderedRespondent to reimburse the Board and ChargingParty Union for litigation costs and expenses.InHeck's Inc.,215 NLRB 765 (1974), the Boardreviewed and fully considered the question of award-ing litigation expenses and costs to the chargingparty. The Board reaffirmed its position, heretoforeexpressed inTiideeProducts,that the award oflitigation expenses, except in extraordinary circum-stances involving frivolous defenses, would discour-age respondents from gaining access to the appropri-ate forum in order to fully litigate debatable defenses.We do not believe that this is an appropriate case inwhich to impose the extraordinary remedy of theaward of litigation expenses.The Administrative Law Judge ordered the reim-bursement remedy primarily because Respondent didnot present any witnesses to dispute the GeneralCounsel'switness.However, the Board considersmany cases where respondents do not present wit-nesses. Here Respondent thoroughly cross-examinedtheGeneral Counsel's witness and then rested itsdefense.While the Administrative Law Judge iscertainly justified in drawing adverse inferencesconcerning the violations alleged, no justificationexistsforpenalizingRespondent because of itsmethod of trying its case. As far as the allegedreinstatement offer is concerned, Respondent admitspoor judgment, but there is no allegation and noevidence that bad faith was involved.InTiidee Products, Inc., supra,wherein litigationexpenseswere assessed against a respondent, therespondent had engaged in numerous violations ofthe Act, reflecting a hostile attitude toward collectivebargaining. The Board emphasized that the remedywas justified because of the "patently frivolous"nature of the defense offered by the respondent.Where the defenses raised by the respondent are"debatable," rather than frivolous, the remedy hasbeen found to be unwarranted, even where theemployer has "engaged in `clearly aggravated andpervasive misconduct' or, in the `flagrant repetition ofconduct previously found unlawful, ...: "2In light of both the totality of circumstances hereinand the Board's stated policy of refraining fromassessing litigation expenses, except in unusual cir-cumstances, as described above, we find that theimposition of the extraordinary remedy is not justi-fied in the instant case.1Tiidee Products,Inc.,194 NLRB1234 (1972)227 NLRB No. 472Heck's, Inc, supraat 767. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Kings Terrace Nursing Home and HealthFacility,New York, New York, its officers,agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1.Delete paragraph 2(b) and reletter the succeed-ing paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that the Kings TerraceNursing Home and Health Facility has violated theNational Labor Relations Act and has ordered us topost this notice. We therefore notify you that:WE WILL NOT discourage membership in Local522, affiliated with the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers of America, or in any other labor organi-zation, by discriminatorily suspending or disc-harging any of our employees, or in any othermanner discriminating against them with respectto their hire or tenure of employment or any termor condition of employment.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL offer employee James Rizzo immedi-ate and full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges, and makehim whole for his loss of earnings, as provided inthe Board's Decision and Order.KINGS TERRACENURSING HomE ANDHEALTH FACILITYDECISIONFRANK H. ITKIN, Administrative Law Judge: This casewas heard by me on June 14 and 15, 1976, in New York,New York. Unfair labor practice charges were filed by theUnion on February 11, and an unfair labor practicecomplaint issued on March 23,1976. The complaint allegedthat Respondent Employer violated Section 8(a)(1) and (3)of the National Labor RelationsAct bydischargingemployee James Rizzo on or about February 9, 1976, andby subsequently failing and refusing to reinstate theemployee because of his protected union activities.Respon-dent Employer filed an answer to the complaint on or aboutMarch 29,1976,admitting certain allegations of thecomplaint,but denying that it had committed any unfairlabor practices.Upon the entire'record,includingmyobservation of the one witness who testified in thisproceeding,employee James Rizzo, I make the following:FINDINGS OF FACTRespondent Employer is a partnership,registered in theState ofNew York,with its principal place of business at2678 Kingsbridge Terrace in the"Borough of Bronx, whereit is engaged in operating a nursing home and providingnursing,health care,and related services to the elderly.During the past 9 months,which period is representative ofitsoperations generally,Respondent Employer derivedgross revenues in excess of $250,000 from its operations.During this same period, Respondent Employer purchasednursing and medical supplies valued in excess of $10,000from firms within the Stateof New York,which nursingand medical supplies originated outside of the State of NewYork.It is undisputed and I find and conclude thatRespondent Employer is therefore an employer engaged incommerce within the meaning of Section 2(2), (6),(7), and(14) of the Act. Further, it is undisputed and I find andconclude that Joseph Ciraldo is the administrator forRespondent Employer and,of all times material to thiscase,acted on its behalf and as its agent.In addition, it isundisputed and I find and conclude that Charging PartyUnion is a labor organization within the meaning of Section2(5) of the Act.Employee James Rizzo gave the following uncontrovert-ed testimony before me.On Friday, January 30, 1976,employee Rizzo spoke with Administrator Ciraldo aboutobtaining employment as a maintenance worker at Respon-dent's facility. Ciraldo told Rizzo that Rizzo "had the joband to report to work."Rizzo's first day of work at theEmployer's facility was on Friday, February 6. Uponleaving the Employer's facility that day, Rizzo was ap-proached by a representative of Charging Party Union whourged Rizzo to join the Union and to "hand out some ofthose cards to the rest of the employees inside the building.... 11 Rizzo agreed to do this. And, during Rizzo's nextday of work,Monday, February 9, Rizzo passed out theunion cards"to some of the employees" during his lunchbreak.Rizzo explained:During lunchtime...I gave a few of the cards to someof the employees and then...Iwent back to the floorthat I was working on and on the floor I saw one other KINGS TERRACE NURSING HOME253employee ...; I handed him one of the cards and atthat time Mr. Ciraldo saw me doing that.Rizzo's lunch period was from 12:30 to 1 p.m. The aboveincident occurred about 12:45 p.m. Rizzo further ex-plained:Mr.Ciraldo ... came from one of the rooms oraround the corridor bend and he [Ciraldo] heard me[Rizzo) explaining to the [other employee] about thecards and he asked, what's going on here, and I thenproceeded to explain to him about the cards, and hedemanded [that both of] us ... go down to his office.Well, what are you [doing], what's going on, he asked,and then I explained to him about the cards, about thegentleman on Friday, and then what he told me wasthat he couldn't stand this type of activity in thebuilding and he would have to let me go.Rizzo testified that he was still. on his lunch break whenobserved by Ciraldo soliciting the union membership of hiscoworker and that he believed that the other worker wasalso on his lunch break. Rizzo recalled that Ciraldo "didn'tthink it was right that I do this in the building and that hecouldn't put up with this activity in the building." Rizzowas summarily terminated by Ciraldo.tI credit the above testimony of employee Rizzo. Histestimony is undenied.and, relying also upon demeanor, Ifind him to be a credible and trustworthy witness. Counselfor Respondent Employer asserted before me during themorning of June 14 that his witnesses, including Adminis-trator Ciraldo, were unavailable-because they were testify-ing in another proceeding. After General Counsel's witnesstestified, the hearing was continued over into the afternoonof June 14 to enable counsel for Respondent to produce hiswitnesses.During the afternooon of June 14, the hearingwas again continued over to the morning of June 15 toenable, counsel for Respondent to produce his witnesses.However, on the morning of June 15, counsel for Respon-dent did not appear. Instead, he telephoned GeneralCounsel asserting that the case had been settled. Accordingto General Counsel, this case in fact has not been settled.2Discussion- and RemedyOn this record, I find and conclude that RespondentEmployer terminated employee Rizzo on February 9, 1976,because the employee was engaged in protected unionactivities.Employee Rizzo, while on his lunch break,solicited the union membership of a coworker, who wasalso on his meal break. Management summarily terminatedemployee Rizzo because it would not permit such "activityOn or about February 6, 1976, . Charging Party Union moved tointervene inthe representation proceedings pending before the Boardpertaining to Respondent's employees. The Union's motion to intervene waslater denied by the Board's Regional Director, noting that the representationhearing in the pending proceedings had closed on January 8, 1976, and theUnion's "showing of interest is dated thereafter." See G.C. Exhs. 2 throughII2General Counsel states in his postheanng letter to me dated June 28,1976, that employee Rizzo advised him on June 28 "that he had received ain the building," in clear violation of Section 8(a)(1) and (3)of the Act. See, e.g.,CentralHardware Company v.N.LRB.,439 F.2d 1321, 1325 (C.A.- 8,1971)3;Talon, Inc.,170 NLRB 355 (1968);Exide Alkaline Battery Division ofESB, Inc.,177 NLRB 778 (1969), enfd. 423 F.2d 663 (C.A.4, 1970); andDaylin, Inc.,198 NLRB 281 (1972), enfd. 496F.2d 484 (C.A. 6, 1974).To remedy the above unfair labor practice findings, Irecommend that Respondent Employer cease and desistfrom engaging in such conduct; cease and desist from inany other manner infringing upon employee Section 7rights; and post the attached notice. I further recommendthat Respondent Employer, to the extent it has not alreadydone so, offer employee Rizzo immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningssuffered by reason of his unlawful termination by paymentto him of a sum of money equal to that which he normallywould have earned from the date of Respondent's discrimi-nation to the date of Respondent's offer of reinstatement,less net earnings during such period with backpay comput-ed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90NLRB 289 (1950).Backpay shall carry interest at the rate of 6 percent perannum, as set forth inIsisPlumbing & Heating Co.,138NLRB 716(1962).Further, I recommend that RespondentEmployer preserve and make available to the Board, uponrequest,allpayroll records and reports, and all otherrecords necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of these recommendations.In addition, for the reasons stated below, I recommendthat Respondent Employer pay the Board and ChargingParty Union the costs and expenses incurred by them in theinvestigation, presentation, and conduct of this case beforethe National Labor Relations Board. Recently, inHeck's,Inc.,215 NLRB 765 (1974), the Board reviewed and fullyconsidered the question of awarding litigation expenses.The Board reaffirmed its position that the award oflitigation expenses, except in extraordinary circumstancesinvolving frivolous defenses, would discourage respondentsfrom gaining access to the appropriate forum in order tofully litigate debatable defenses. SeeWinn-Dixie ..Stores,Inc., _224NLRB 1418 (1976). The Board quoted inHeck's,Inc., supra,from its earlier decision inTiidee Products, Inc.,194 NLRB 1234, 1236-37 (1972), where the Board hadstated:We agree with the court, however, that frivolouslitigation such as this is clearly unwarranted and shouldbe kept from the nation's already crowded courtdockets, as well as our own. While we do not seek toforeclose access to the Board and courts for meritoriouscertified letter from Robert J. Reilly, Respondent's Housekeeping Depart-ment head, in which he was offered his Job back.." General Counsel alsostates in his letter:As there has been no attempt by Respondent or its counsel to settle thismatter through this office to this date, I must assume that the case willnot be settled.3Enfg. in part 181 NLRB 491(1970); vacated and remanded in part 407U S. 539 (1972), on remand 468 F.2d 252 (C.A 8, 1972). 254DECISIONSOF NATIONALLABOR RELATIONS BOARDcases,we likewise do not want to encourage frivolousproceedings. The policy of the Act to insure industrialpeace-through collective bargaining can only be effectu-ated when speedy access to uncrowded Board and courtdockets is available. Accordingly, in order to discouragefuture frivolous litigation, to effectuate the policies ofthe Act, and to serve the public interest we fmd that itwould be just and proper to order Respondent toreimburse the Board and the Union for their expensesincurred in the investigation, preparation, presentation,and conduct of these cases, including the followingcosts and expenses incurred in both the Board and courtproceedings: reasonable counsel fees, salaries, witnessfees, transcript and record costs, printing costs, travelexpenses and per diem, and other reasonable costs andexpenses.Accordingly, we shall order Respondent topay the Board and the Union the above-mentionedlitigation costs and expenses. [Footnotes omitted.]Iam persuaded that this is such an extraordinary case.Here, General Counsel issued his complaint and notice ofhearing on March 23, 1976. Counsel for Respondent filedan answer denying the alleged unfair labor practices.Counsel for Respondent interviewed his witnesses, includ-ing Respondent Employer's administrator, Ciraldo, andadvised them that this hearing was scheduled for June 14,1976. The witnesses, including Ciraldo, were not present onJune 14 because they assertedly were testifying in anotherproceeding.No effort had been made to reschedule thiscase.Counsel for General Counsel presented his onewitness,Rizzo, on June 14. Rizzo's testimony presented aclearprima faciecase.Rizzo was fully cross-examined bycounsel for Respondent. This case was then continued overto the afternoon of June 14 so that counsel for Respondentcould contact and arrange to call his witnesses. Thisproceeding was later continued over to the next morningfor the same purpose. Neither counsel for Respondent norhis witnesses appeared on June 15, 1976, to deny or disputeRizzo's testimony. Instead, counsel for Respondent tele-phoned counsel for General Counsel on the morning ofJune 15, stating that the case had been settled. As counselfor General Counsel notes, the case has not been settled. Inmy view, it will best effectuate the purposes and policies ofthe National Labor Relations Act to require RespondentEmployer to reimburse Charging Party Union and theBoard for the costs and expenses incurred by them in theinvestigation, presentation, and conduct of this case. As theBoard stated inTiidee, supra,"frivolous litigation such asthis is clearly unwarranted and should be kept from thenation's already crowded court dockets, as well as ourown."' Respondent Employer, although afforded the oppor-tunity on''two separate occasions to present its defense andto deny or dispute employee Rizzo's testimony, has notdone so. Instead, 'counsel for Respondent claimed to havesettled the case which, as stated, is incorrect. Under thecircumstances, I fmd that such conduct manifests that4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.Respondent Employer is engaging in frivolous and unwar-ranted litigation within theTiidee rationale,as quotedabove, and therefore costs should be awarded.CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce within the meaning of Section 2(2), (6),(7), and(14) of the Act.2.Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of theAct by terminating employee James Rizzo on February 9,1976, because he engaged in protected union activities.4.The unfair labor practices found herein affect com-merce within the meaning of Section 2(2),(6),(7), and (14)of the Act.ORDER4Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,Respondent Kings Terrace Nursing Home and HealthFacility,New York, New York, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 522, affiliatedwith the International Brotherhood of Teamsters, Chauff-eurs,Warehousemen and Helpers of America, or in anyother labor organization, by discriminatorily suspending ordischarginganyof its employees, or in any other mannerdiscriminating against them with respect to their hire ortenure of employment or any term or condition of theiremployment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed to them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to employee James Rizzo immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position without preju-dice to his seniority or other rights and privileges, and makehim whole for any loss of earnings in the manner set forth inthis Decision.(b) Pay to the National Labor Relations Board and theUnion the costs and expenses incurred by them in theinvestigation, presentation, and conduct of this case beforetheNational Labor Relations Board, such costs to bedetermined at the compliance stage of this proceeding.(c)Preserve and, upon request, make available to theBoard, or its agents, all payroll and other records as setforth in this Decision.(d) Post at its facilities in New York, New York, copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent's repre-5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." KINGS TERRACE NURSING HOME255sentative, shall be posted by Respondent immediately uponsaid notices are not altered,defaced, or covered by anyreceipt thereof,and be maintainedby it for 60consecutiveother material.days thereafter,in conspicuousplaces,including all places(e)Notify theRegionalDirectorfor Region 2, in writing,where noticesto employees are customarily posted.Rea-within20 days from the date of this Order,what stepssonable steps shall be taken, by Respondentto insurethatRespondent has takento comply herewith.